DETAILED ACTION

                                              Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Response to Amendment
Claims 1-20 are currently pending. 

                                   Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed.	

                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US 2013/0307131 A1, hereinafter “Uchida”) in view of Fukuoka (USPN 6157050, hereinafter “Fukuoka”).

In regards to claim 1, Uchida discloses (Fig. 3) a semiconductor package, comprising:
(218) having first and second ends extending in the same direction as one another; at least one second lead (16/220)having first and second ends and being partially surrounded by the first lead (218); and a die pad (See, for example, Par [0010]);
a die (14) attached to the die pad;
wires (22a) electrically connecting the die (14) to the first lead (218) and the at least one second lead (16/220); an insulating layer (24) covering portions of the first lead (218), the at least one second lead (16/220), the die pad, and the die (14) such that the first end of the at least one second lead (16/220) is exposed from the semiconductor package and the second end of the first lead is encapsulated within the insulating layer (24).

Uchida fails to explicitly teach that a second end of the second lead substantially perpendicular to a plane along a surface of the second end of the first lead. 

Fukuoka  while disclosing a lead frame used for electrical connection teaches (See, for example, Fig. 1) a second end (44 of 58) of the second lead (58) substantially perpendicular to a plane along a surface of the second end (50 of 56) of the first lead (56).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Uchida by Fukuoka because this would help allow to produce small and of high density electronic assembly. 

In regards to claim 2, Uchida discloses (Fig. 3) the first lead (218) is substantially U-shaped from a top view of the semiconductor package.

In regards to claim 3, Uchida discloses (Fig. 3) the first and second ends of the first lead (218) extend parallel to one another.

In regards to claim 4, Uchida discloses (Fig. 3) the first lead (218) extends to opposite sides of the at least one second lead (See, for example, portion of 220, 220b).

In regards to claim 5, Uchida discloses (Fig. 3) all limitations of claim 1 above but silent about a duplication of the package structure. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a duplication of first and second leads and their structural arrangements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. 

In regards to claim 6, Uchida as modified above discloses (Fig. 3 ) the first end of the at least one fourth lead (equivalent to 16/220) is exposed through the insulating layer (equivalent to 24 ) and the second end of the third lead (equivalent to 218) is encapsulated entirely within the insulating layer (equivalent to 24).

In regards to claim 7, Uchida as modified above discloses (Fig. 3) the third lead (equivalent to 218) is substantially U-shaped.

(equivalent to 218) extend parallel to one another.

In regards to claim 9, Uchida as modified above discloses (Fig. 3) the third lead (equivalent to 218) extends to opposite sides of the at least one fourth lead (equivalent to 16/220).

In regards to claim 10, Uchida as modified above discloses (Fig. 3) the first end of the third lead (equivalent to 218) is located at a corner of the lead frame.

In regards to claim 11, Uchida as modified above discloses (Fig. 3) the first and second ends of the first lead (equivalent to 218) and the first and second ends of the third lead (equivalent to 218) extend parallel to one another.

In regards to claim 12, Uchida discloses all limitations of claim 1 above but fails to explicitly teach a quad flat no-leads package. 
However, it is known in the art to have a quad flat no-leads package for the purpose of producing a surface mount packaging device. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a quad flat no-leads package because it is known in the art to have a quad flat no-leads package for the purpose of producing a surface mount packaging device.  

                                         Allowable Subject Matter
	Claim 13 is allowed over the prior art of record. 
Claims 14-20 are also allowed as being dependent of the allowed independent base claim.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893